Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 27 January 2021 and supplemental amendment of 03 March 2021. Examiner has considered Applicant’s amendment of 27 January 2021 and supplemental amendment of 03 March 2021. Claims 1-10 and 13-20 are pending and have been considered as follows. Claims 11 and 12 are cancelled. 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gie Yoon on 02 March 2021.
The application has been amended as follows:

Claims should be amended as follows-



9. (Currently Amended) The method of claim 1, wherein determining the determined period of time is further based on whether the at least one road user is blocked by another road user.  

10. (Currently Amended) The method of claim 1, wherein determining the determined period of time is further based on arrival times for the vehicle and the at least one road user at the intersection.

Allowable Subject Matter
Claims 1-10 and 13-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of Jammoussi (US9818299B1) teaches a host vehicle computer being programmed to receive intersection arrival data via vehicle-to-vehicle communications from one or more secondary vehicles. The computer assigns priority to each of the secondary vehicles based on the intersection arrival data and identifies one of the secondary vehicles as an immediately preceding vehicle. Upon receiving a ready signal clearance from the immediately preceding vehicle, the computer actuates a 
Further, Toyoda (US20170057514A1) teaches an autonomous vehicle operating with respect to other vehicles at a multi-stop intersection. One or more other objects (e.g., vehicles) approaching the multi-stop intersection from a different direction than the autonomous vehicle can be detected. An arrival time of the autonomous vehicle and the detected one or more other objects at the multi-stop intersection can be determined. In response to determining that the arrival time of the autonomous vehicle and the detected one or more other objects at the multi-stop intersection is substantially the same, a driving maneuver for the autonomous vehicle can be determined. As an example, the driving maneuver can include stopping short of an originally intended stopping point and/or decelerating so that the arrival time of the autonomous vehicle is not substantially the same as the other objects at the multi-stop intersection. The autonomous vehicle can be caused to implement the determined driving maneuver.
Still further, Jacobus (US20190088148A1) teaches autonomous and manually operated vehicles being integrated into a cohesive, interactive environment, with communications to each other and to their surroundings, to improve traffic flow while reducing accidents and other incidents. All vehicles send/receive messages to/from each other, and from infrastructure devices, enabling the vehicles to determine their status, traffic conditions and infrastructure. The vehicles store and operate in accordance with a common set of rules based upon the messages received and other inputs from sensors, databases, and so forth, to avoid obstacles and collisions based upon current and, in some cases, future or predicted behavior. Shared vehicle control 

In regards to independent claim 1, Jammoussi, Toyoda and Jacobus taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

based on the determination that the vehicle has come to the stop, determining, by the one or more processors, a period of time to wait for the at least one road user to proceed through the intersection based on a position of the at least one road user at the intersection relative to the vehicle, the period of time being shorter when the at least one road user is located to a left of the vehicle than when the at least one road user is located to a right or across from the vehicle; 
waiting, by the one or more processors, the determined period of time; 
after waiting, by the one or more processors, the determined period of time, determining that the at least one road user has not begun to proceed through the intersection; and 
based on the determination that the at least one user has not begun to proceed through the intersection, controlling, by the one or more processors, the vehicle in the autonomous driving mode in order to proceed through the intersection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/S.M./           Examiner, Art Unit 3667          

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667